DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The present application, filed on or after 11/04/2020, is being examined under the first inventor to file provision of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claim 1, applicant recites the limitation “the second tubular” (1ine 3).  There is insufficient antecedent basis for this limitation in the claim.  Additionally, applicant uses the phrase “a second tubular” (line 4).  Examiner respectfully suggest that “the second tubular” in line 3 should read “a second tubular” and “a second tubular” in line 4 should read “the second tubular.”
Additionally regarding claim 1, applicant used the phrase “processed real-time rotation data” (line 14).  Examiner is unclear if this is the same “processed real-time rotation data” 
Finally regarding claim 1, applicant uses the phrase “processed real-time torque data” (line 15).  Examiner is unclear if this is the same “processed real-time torque data” claimed in line 11 or a different “processed real-time torque data.”  Examiner respectfully suggests the phrase “processed real-time torque data” in line 15 should read “said processed real-time torque data.”
Examiner will attempt to examine claim 1 on the merits as best understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Weiner et al (hereafter Weiner) U.S. Pat. No. 4091451, in view of Skene, U.S. Pat. No. 4592125, in further view of Schultz et at. (hereafter Schultz) U.S. Pat. No. 9157818 B2.
Regarding independent claim 1 Weiner teaches:
	A torque turn system for making pipe joints of tubulars in a drill string relative to a drilling rig, the torque turn system (Weiner col 2 line 56-60)  comprising: 
	a sensor of rotation of a first tubular relative to the second tubular; 
	a sensor of torque applied to the first tubular relative to a second tubular (Weiner, col  line 6-18); 
	a torque turn server in data communication with the sensor of rotation and the sensor of torque, the torque turn server comprising a processor, a non-transitory storage medium, a transmitter/receiver, and a set of computer readable instructions stored in the non-transitory storage medium and when executed by the processor: (i) receive and process real-time rotation data from the sensor of rotation; and (ii) receive and process real-time torque data from the sensor of torque (Weiner, fig1 elements 38, 48, 50, 52, 60, 62, 98,microprocessor reads on processor, RAM reads on non-transitory storage medium, together they make up the torque turn server, col 3 line 47-49  and 50-52, microprocessor receives turn data via 38 and 48 and torque data via 50 and 52,); and 
Weiner does not teach:
	a torque turn analyzer in data communication with the torque turn server, the torque turn analyzer comprising a processor, a non-transitory storage medium, a display, a transmitter/receiver, and a set of computer readable instructions stored in the non-transitory storage medium and when executed by the processor: (i) receive processed real-time rotation data from the torque turn server; (ii) receive processed real-time torque data from the torque turn server; and (iii) generate a graphical user interface (GUI), the GUI comprising: 
	a rotation data output component; 
	a torque data output component; 
	an accept input component; 
	a reject input component; and 
	at least one of a torque at shoulder output component and a turns at shoulder output component.  
Skene teaches:
	a torque turn analyzer in data communication with the torque turn server, the torque turn analyzer comprising a processor, a non-transitory storage medium, a display, a transmitter/receiver, and a set of computer readable instructions stored in the non-transitory storage medium and when executed by the processor: (i) receive processed real-time rotation data from the torque turn server; (ii) receive processed real-time torque data from the torque turn server (Skene, fig 3 element 46, 47,  the graphical real time analyzer (46) reads on the torque turn analyzer and contains a display, (47) (col 5 line 22-23), single board computer which consists of a processor, nontransitory memory, and input/output, col 5 line 23-31 analyzer analyses the data and produces the required output signals);
	It would have been obvious for one of ordinary skill in the art before the effective 
The Weiner/Skene combination does not teach:
and (iii) generate a graphical user interface (GUI), the GUI comprising: 
	a rotation data output component; 
	a torque data output component; 
	an accept input component; 
	a reject input component; and 
	at least one of a torque at shoulder output component and a turns at shoulder output component.  
Schultz teaches:
and (iii) generate a graphical user interface (GUI), the GUI comprising: 
	a rotation data output component; 
	a torque data output component; 
	an accept input component; 
	a reject input component; and 
	at least one of a torque at shoulder output component and a turns at shoulder output component (Schultz, col 21 line 19-22, many different GUIs may be displayed for user, (col 15 line 59-61, col 3 line 58-61, col 11 line 24-25), “any number of other fields and data that relate to a particular operation of torque applying devices” reads on rotation data” and may be stored in the database contained in the storage device, therefore rotation data could be included in “the group” containing measurements that may be displayed and may be sent to storage device, (col 24 line 36-39, fig 26), GUI 2600 may include an “OK” button to accept input and a “Cancel” button to reject input, col 23 line 33-40, “actual torque measurement of torque applying devices during operation” would include “torque at shoulder output.”).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus for making up a threaded connection as taught by Weiner by including the data displayed on a GUI as disclosed by Schultz, in order to provide the expected results, for the benefit of making the system more visual and more “user friendly” (KSR).
Regarding claim 3 the Weiner/Skene combination does not teach:
	wherein the accept input component comprises a button, wherein the reject input component comprises a button.  
	
Schultz teaches:
	wherein the accept input component comprises a button, wherein the reject input component comprises a button (Schultz, col 24 line 36-39, fig 26), GUI 2600 may include an “OK” button to accept input and a “Cancel” button to reject input)).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus for making up a threaded connection as taught by Weiner by including an accept and reject button displayed on a GUI as disclosed by Schultz, in order to provide the expected results, for the benefit of making the system more visual and more “user friendly” (KSR).
Regarding claim 4 the Weiner/Skene combination does not teach: 
	wherein the GUI further comprises: a real- time rotation data output component and a real-time torque data output component.  
Schultz teaches:
		wherein the GUI further comprises: a real- time rotation data output component and a real-time torque data output component (Schultz, col 3 line 58-61, col 15 line 59-61, col 11 line 24-25, data is displayed “in real time”, “any number of other fields and data that relate to a particular operation of torque applying devices” reads on rotation data and may be stored in the database contained in the storage device, therefore rotation data could be included in “the group” containing measurements that may be displayed and may be sent to storage device).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus for making up a threaded connection as taught by Weiner by including real-time rotation and real-time torque data displayed on a GUI as disclosed by Schultz, in order to provide the expected results, for the benefit of making the system more visual and more “user friendly” (KSR).
Regarding claim 6 the Weiner/Skene combination does not teach: 
	wherein the GUI further comprises at least one of a torque achieved output component, a delta torque amount output component, a delta torque percent output component, and a delta turns output component.
Schultz teaches:
	wherein the GUI further comprises at least one of a torque achieved output component, a delta torque amount output component, a delta torque percent output component, and a delta turns output component (Shultz col 23 line 33-40, GUI may display several different torque measurements including “peak torque measurement” which reads on “torque achieved”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus for making up a threaded connection as taught by Weiner by including torque achieved data displayed on a GUI as disclosed by Schultz, in order to provide the expected results, for the benefit of making the system more visual and more “user friendly” (KSR).

Claim 8, 10, 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Weiner et al (hereafter Weiner) U.S. Pat. No. 4091451, in view of Schultz et at. (hereafter Schultz) U.S. Pat. No. 9157818 B2.  
Regarding independent claim 8 Weiner teaches:
A torque turn method for making a pipe joint of tubulars in a drill string relative to a drilling rig, the torque turn method (Weiner col 2 line 56-60) comprising: 
	making up a joint between two tubulars by spinning the tubulars relative to each other and applying torque to the tubulars relative to each other; 
	sensing tubular relative rotation and tubular relative torque to obtain rotation data and torque data (Weiner col 2 line 6-15) ; 
Weiner does not teach:
	generating a graphic user interface (GUI) comprising: a rotation data output component; a torque data output component; an accept input component; a reject input component; and at least one of a torque at shoulder output component and a turns at shoulder output component.  
Schultz teaches:
	generating a graphic user interface (GUI) comprising: a rotation data output component; a torque data output component; an accept input component; a reject input component; and at least one of a torque at shoulder output component and a turns at shoulder output component (Schultz, col 21 line 19-22, many different GUIs may be displayed for user, (col 15 line 59-61, col 3 line 58-61, col 11 line 24-25), “any number of other fields and data that relate to a particular operation of torque applying devices” reads on rotation data” and may be stored in the database contained in the storage device, therefore rotation data could be included in “the group” containing measurements that may be displayed and may be sent to storage device, (col 24 line 36-39, fig 26), GUI 2600 may include an “OK” button to accept input and a “Cancel” button to reject input, col 23 line 33-40, “actual torque measurement of torque applying devices during operation” would include “torque at shoulder output.”).  
 	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus for making up a threaded connection as taught by Weiner by including the data displayed on a GUI as disclosed by Schultz, in order to provide the expected results, for the benefit of making the system more visual and more “user friendly” (KSR).
  Regarding claim 10:
	Claim 10 recites analogous limitation to claim 3 above and is therefore rejected on the same premise.  
Regarding claim 11:
	Claim 11 recites analogous limitation to claim 4 above and is therefore rejected on the same premise.  
Regarding claim 13:
	Claim 13 recites analogous limitation to claim 6 above and is therefore rejected on the same premise.  
Regarding claim 14 Weiner does not teach:
	wherein the GUI further comprises a control input component, wherein an input to the control input component enables the accept and reject input components.  
Schutlz teaches:
	wherein the GUI further comprises a control input component, wherein an input to the control input component enables the accept and reject input components (Schultz, col 24 line 36-39, fig 26, GUI 2600 may include an “OK” button to accept input and a “Cancel” button to reject input). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus for making up a threaded connection as taught by Weiner by including an control to the accept and reject input displayed on a GUI as disclosed by Schultz, in order to provide the expected results, for the benefit of making the system more visual and more “user friendly” (KSR).

Claim 2, 5, 9, 12, 15, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Weiner et al (hereafter Weiner) U.S. Pat. No. 4091451, in view of Skene, U.S. Pat. No. 4592125, in further view of Schultz et at. (hereafter Schultz) U.S. Pat. No. 9157818 B2, in further view of Cameron (“Torque/Turn System Ontrack” September, 2013).
Regarding claim 2 the Weiner/Skene/Schultz combination does not teach: 
	the rotation data output component comprises a plot of the rotation data as a function of turns, wherein the torque data output component comprises a plot of the torque data as a function of turns.  
Cameron teaches:
	the rotation data output component comprises a plot of the rotation data as a function of turns, wherein the torque data output component comprises a plot of the torque data as a function of turns (Cameron, page 3, Report Content line 4, page 6,7).
	It would have been obvious for one of ordinary skill in the art before the effective filing data of the claimed invention to have modified the method and apparatus for making up a threaded connection as taught by Weiner by including the plot of rotation data as a function of time and torque data of a function of time as disclosed by Cameron for the benefit of providing “full torque-and-turn monitoring and storing, as well as data presented in a torque/turn report” thus enabling “the operator to easily verify or reject the completed connection” (Cameron, page 1 Torque/Turn System, line 6-10). 
 (Cameron, page 3, Report Content line 4, page 6,7).
	It would have been obvious for one of ordinary skill in the art before the effective filing data of the claimed invention to have modified the method and apparatus for making up a threaded connection as taught by Weiner by including the plot of rotation data as a function of time and torque data of a function of time as disclosed by Cameron for the benefit of providing “full torque-and-turn monitoring and storing, as well as data presented in a torque/turn report” thus enabling “the operator to easily verify or reject the completed connection” (Cameron, page 1 Torque/Turn System, line 6-10). 
Regarding claim 5 the Weiner/Skene/Schultz combination does not teach: 
	wherein the real-time rotation data output component comprises a plot of the real-time rotation data as a function of time, wherein the real- time torque data output component comprises a plot of torque data as a function of time.  
Cameron teaches:
	wherein the real-time rotation data output component comprises a plot of the real-time rotation data as a function of time, wherein the real- time torque data output component comprises a plot of torque data as a function of time (Cameron, Application Data, page 2 line 3-4, the data read from the roughneck reads on “real-time data” from which the reports are generated, page 3, Report Content, line 4).
	It would have been obvious for one of ordinary skill in the art before the effective filing data of the claimed invention to have modified the method and apparatus for making up a threaded connection as taught by Weiner by including the plot of real-time rotation data as a function of time and real-time torque data of a function of time as disclosed by Cameron for the benefit of providing “full torque-and-turn monitoring and storing, as well as data presented in a torque/turn report” thus enabling “the operator to easily verify or reject the completed connection” (Cameron, page 1 Torque/Turn System, line 6-10).
Regarding claim 9:
	Claim 9 recites analogous limitations to claim 2 above and is therefore rejected on the same premise
 Regarding claim 12:
	Claim 12 recites analogous limitations to claim 5 above and is therefore rejected on the same premise.
Regarding independent claim 15 Weiner teaches:
	A torque turn system for making a pipe joint of tubulars in a drill string relative to a drilling rig, the torque turn system (Weiner col 2 line 56-60)  comprising: 
	a sensor of rotation of a first tubular relative to a second tubular; 
	a sensor of torque applied to the first tubular relative to the second tubular (Weiner, col  line 6-18); 
	a torque turn server in data communication with the sensor of rotation and the sensor of torque, the torque turn server comprising a processor, a non-transitory storage medium, a transmitter/receiver, and a set of computer readable instructions stored in the non-transitory storage medium and when executed by the processor: (i) receive and process real-time rotation data from the sensor of rotation; and (ii) receive and process real-time torque data from the sensor of torque (Weiner, fig1 elements 38, 48, 50, 52, 60, 62, 98,microprocessor reads on processor, RAM reads on non-transitory storage medium, together they make up the torque turn server, col 3 line 47-49  and 50-52, microprocessor receives turn data via 38 and 48 and torque data via 50 and 52,); and 
Weiner does not teach:
	a torque turn analyzer in data communication with the torque turn server, the torque turn analyzer comprising a processor, a non-transitory storage medium, a display, a transmitter/receiver, and a set of computer readable instructions stored in the non-transitory storage medium and when executed by the processor: (i) receive processed rotation data from the torque turn server; (ii) receive processed torque data from the torque turn server; and (iii) generate a graphical user interface (GUI), the GUI comprising: 
	a rotation data output component, wherein the rotation data output component comprises a plot of the rotation data as a function of turns; 
	a torque data output component, wherein the torque data output component comprises a plot of the torque data as a function of turns; 
	an accept input component; 
	a reject input component; 
	at least one of a torque at shoulder output component and a turns at shoulder output component; 
	a real-time rotation data output component, wherein the real-time rotation data output component comprises a plot of rotation data as a function of time; and 
	a real-time torque data output component, wherein the real-time torque data output component comprises a plot of torque data as a function of time.  
Skene teaches:
	a torque turn analyzer in data communication with the torque turn server, the torque turn analyzer comprising a processor, a non-transitory storage medium, a display, a transmitter/receiver, and a set of computer readable instructions stored in the non-transitory storage medium and when executed by the processor: (i) receive processed rotation data from the torque turn server; (ii) receive processed torque data from the torque turn server (Skene, fig 3 element 46, 47,  the graphical real time analyzer (46) reads on the torque turn analyzer and contains a display, (47) (col 5 line 22-23), single board computer which consists of a processor, nontransitory memory, and input/output, (col 5 line 23-31) analyzer analyses the data and produces the required output signals);
	It would have been obvious for one of ordinary skill in the art before the effective filing data of the claimed invention to have modified the method and apparatus for making up a threaded connection as taught by Weiner by including the graphical real time analyzer to analyze 
The Weiner/Skene combination does not teach:
and (iii) generate a graphical user interface (GUI), the GUI comprising: 
	a rotation data output component, wherein the rotation data output component comprises a plot of the rotation data as a function of turns; 
	a torque data output component, wherein the torque data output component comprises a plot of the torque data as a function of turns; 
	an accept input component; 
	a reject input component; 
	at least one of a torque at shoulder output component and a turns at shoulder output component; 
	a real-time rotation data output component, wherein the real-time rotation data output component comprises a plot of rotation data as a function of time; and 
	a real-time torque data output component, wherein the real-time torque data output component comprises a plot of torque data as a function of time.  
Schultz teaches:
	and (iii) generate a graphical user interface (GUI), the GUI comprising: 
	a rotation data output component,	
	a torque data output component,	
	an accept input component; 
	a reject input component;
	at least one of a torque at shoulder output component and a turns at shoulder output component; 
 	(Schultz, col 21 line 19-22, many different GUIs may be displayed for user, (col 15 line 59-61, col 3 line 58-61, col 11 line 24-25), “any number of other fields and data that relate to a particular operation of torque applying devices” reads on rotation data” and may be stored in the database contained in the storage device, therefore rotation data could be included in “the group” containing measurements that may be displayed and may be sent to storage device, (col 24 line 36-39, fig 26), GUI 2600 may include an “OK” button to accept input and a “Cancel” button to reject input, col 23 line 33-40, “actual torque measurement of torque applying devices during operation” would include “torque at shoulder output.”).   
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus for making up a threaded connection as taught by Weiner by including the including the GUI with the rotation data, torque data, “OK” and “Cancel” on display as disclosed by Schultz in order to provide the expected results, for the benefit of making the system more visual and more “user friendly” (KSR).
The Weiner/Skene/Schultz combination does not teach:	
	the rotation data output component comprises a plot of the rotation data as a function of turns; 
	the torque data output component comprises a plot of the torque data as a function of turns (Cameron, page 3, Report Content line 4, page 6,7); 	 
	a real-time rotation data output component, wherein the real-time rotation data output component comprises a plot of rotation data as a function of time; and 
	a real-time torque data output component, wherein the real-time torque data output component comprises a plot of torque data as a function of time (Cameron, Application Data, page 2 line 3-4, the data read from the roughneck reads on “real-time data” from which the reports are generated, page 3, Report Content, line 4).
	It would have been obvious for one of ordinary skill in the art before the effective filing data of the claimed invention to have modified the method and apparatus for making up a threaded connection as taught by Weiner by including the plot of real-time rotation data as a function of time and real-time torque data of a function of time as disclosed by Cameron for the benefit of providing “full torque-and-turn monitoring and storing, as well as data presented in a torque/turn report” thus enabling “the operator to easily verify or reject the completed connection” (Cameron, page 1 Torque/Turn System, line 6-10).
Regarding claim 16:
	Claim 16 recites analogous limitations to claim 3 above and is therefore rejected on the same premise
 Regarding claim 17:
	Claim 17 recites analogous limitations to claim 6 above and is therefore rejected on the same premise.
Claim 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Weiner et al (hereafter Weiner) U.S. Pat. No. 4091451, in view of Skene, U.S. Pat. No. 4592125, in further view of Schultz et at. (hereafter Schultz) U.S. Pat. No. 9157818 B2, in further view of Cameron (“Torque/Turn System Ontrack” September, 2013), and in further view of Flickinger et al (hereafter Flickinger) U.S. Pat. No 4354226.		
Regarding claim 7 Weiner does not teach: 
	the torque turn analyzer is a first torque turn analyzer and the system further comprises a second torque turn analyzer, wherein the second torque turn analyzer is in data communication with the torque turn server, wherein the second torque turn analyzer comprises a processor, a non-transitory storage medium, a display, a transmitter/receiver, and a set of computer readable instructions stored in the non-transitory storage medium and when executed by the processor: (i) receive processed rotation data from the torque turn server; (ii) receive processed torque data from the torque turn server; (iii) generate a graphical user interface (GUI), the GUI comprising:  
	a rotation data output component; 
	a torque data output component; 
	an accept input component; and 
	a reject input component; wherein
	the GUIs of both the first and the second torque turn analyzers each further comprise a control input component, wherein an input to the control input component in the GUI of the first torque turn analyzer enables the accept and reject input components in the first torque turn analyzer and disables the accept and reject input components in the second torque turn analyzer.
Skene teaches:
	the second torque turn analyzer comprises a processor, a non-transitory storage medium, a display, a transmitter/receiver, and a set of computer readable instructions stored in the non-transitory storage medium (Skene, fig 3 element 46, 47,  the graphical real time analyzer (46) reads on the torque turn analyzer and contains a display, (47) (col 5 line 22-23), single board computer which consists of a processor, nontransitory memory, and input/output)
	when executed by the processor: (i) receive processed rotation data from the torque turn server; (ii) receive processed torque data from the torque turn server (Skene, col 5 line 23-31 analyzer analyses the data and produces the required output signals); and
	It would have been obvious for one of ordinary skill in the art before the effective filing data of the claimed invention to have modified the method and apparatus for making up a
threaded connection as taught by Weiner by including the graphical real time analyzer to analyze rotation data and torque data as disclosed by Skene for the benefit of “continuously monitoring the torque applied during the joining of the lengths of tubing or casing” in order to provide “a satisfactorily leakproof seal” (Skene, col 2 line 42-45).
The Weiner/Skene combination does not teach:
	the torque turn analyzer is a first torque turn analyzer and the system further comprises a second torque turn analyzer, wherein the second torque turn analyzer is in data communication with the torque turn server, wherein
	(iii) generate a graphical user interface (GUI), the GUI comprising: 
	 a rotation data output component; 
	a torque data output component; 
	an accept input component; and 
	a reject input component
	the GUIs of both the first and second torque turn analyzers each further comprise a control input component, wherein an input to the control input component in the GUI of the first torque turn analyzer enables the accept and reject input components in the first torque turn analyzer and disables the accept and reject input components in the second torque turn analyzer.
Schultz teaches:
	(iii) generate a graphical user interface (GUI), the GUI comprising:  
	a rotation data output component; 
	a torque data output component; 
	an accept input component; and 
	a reject input component (Schultz, col 21 line 19-22, many different GUIs may be displayed for user, (col 15 line 59-61, col 3 line 58-61, col 11 line 24-25), “any number of other fields and data that relate to a particular operation of torque applying devices” reads on rotation data and may be stored in the database contained in the storage device, therefore rotation data could be included in “the group” containing measurements that may be displayed and may be sent to storage device, (col 24 line 36-39, fig 26), GUI 2600 may include an “OK” button to accept input and a “Cancel” button to reject input); wherein 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus for making up a threaded connection as taught by Weiner by including the including the GUI with the rotation data, torque data, “OK” and “Cancel” on display as disclosed by Schultz in order to provide the expected results, for the benefit of making the system more visual and more “user friendly” (KSR).
The Weiner/Skene/Schultz combination does not teach:
	the torque turn analyzer is a first turn torque analyzer and the system further comprises a second torque turn analyzer, wherein the second torque turn analyzer is in data communication with the torque turn server, wherein
	the GUIs of both the first and second torque turn analyzers each further comprise a control input component, wherein an input to the control input component in the GUI of the 
Flickinger teaches:
	the torque turn analyzer is a first torque analyzer and the system further comprises a second torque turn analyzer, wherein the second torque turn analyzer is in data communication with the torque turn server (Flickinger, fig 1, programmable controller reads on torque turn analyzer, many (box 1, 2, 3, 4) can be in the system and each communicates with the computer (35) which reads on the torque turn server), wherein 
	the GUIs of both the first and second torque turn analyzers each further comprise a control input component (Flickinger, col 2 line 32-35, col 6 line 45-47, each “slave” unit has the same abilities as the master unit after the initial communication), wherein 
	an input to the control input component in a GUI of the first torque turn analyzer enables the accept and reject input components in the first torque turn analyzer and disables the accept and reject input components in the second torque turn analyzer (Flickinger, col 6 line 20-22, 26-29, master unit communicates with slave unit at the start up, initial communication may include enabling accept and reject components in the first unit and disabling accept and reject components in the second unit).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus for making up a threaded connection as taught by Weiner by including a second unit for analyzing the data in a master-slave configuration as taught by Flickinger for the benefit of redundancy in the system without conflict in communications.
Regarding claim 18 Weiner does not teach:
Weiner does not teach:
	the torque turn analyzer is a first torque turn analyzer and the system further comprises a second torque turn analyzer, wherein the second torque turn analyzer is in data communication with the torque turn server, wherein the second torque turn analyzer comprises a processor, a non-transitory storage medium, a display, a transmitter/receiver, and a set of computer readable instructions stored in the non-transitory storage medium and when executed by the processor: (i) receive processed rotation data from the torque turn server; (ii) receive processed torque data from the torque turn server; and (iii) generate a graphical user interface (GUI), the GUI comprising:  
	a rotation data output component, wherein 
	the rotation data output component comprises a plot of the rotation data as a function of turns; 
	a torque data output component, wherein 
	the torque data output component comprises a plot of the torque data as a function of turns, 
	an accept input component; a reject input component; 
	a real-time rotation data output component, wherein the real-time rotation data output component comprises a plot of rotation data as a function of time; and 
	a real-time torque data output component, wherein the real-time torque data output component comprises a plot of torque data as a function of time; wherein 
	the GUIs of both the first and second torque turn analyzers each further comprise a control input component, wherein an input to the control input component in a GUI of the first 
Skene teaches:
	the second torque turn analyzer comprises a processor, a non-transitory storage medium, a display, a transmitter/receiver, and a set of computer readable instructions stored in the non-transitory storage medium (Skene, fig 3 element 46, 47,  the graphical real time analyzer (46) reads on the torque turn analyzer and contains a display, (47) (col 5 line 22-23), single board computer which consists of a processor, nontransitory memory, and input/output)  and	
	when executed by the processor: (i) receive processed rotation data from the torque turn server; (ii) receive processed torque data from the torque turn server (Skene, col 5 line 23-31 analyzer analyses the data and produces the required output signals); and
	It would have been obvious for one of ordinary skill in the art before the effective filing data of the claimed invention to have modified the method and apparatus for making up a threaded connection as taught by Weiner by including the graphical real time analyzer to analyze rotation data and torque data as disclosed by Skene for the benefit of “continuously monitoring the torque applied during the joining of the lengths of tubing or casing” in order to provide “a satisfactorily leakproof seal” (Skene, col 2 line 42-45).
The Weiner/Skene combination does not teach: 
	the torque turn analyzer is a first torque turn analyzer and the system further comprises a second torque turn analyzer, wherein the second torque turn analyzer is in data communication with the torque turn server, wherein
	(iii) generate a graphical user interface (GUI), the GUI comprising:  
	a rotation data output component, wherein the rotation data output component comprises a plot of the rotation data as a function of turns, 
	a torque data output component, wherein the torque data output component comprises a plot of the torque data as a function of turns, 
	an accept input component; a reject input component; 
	a real-time rotation data output component, wherein 
	the real-time rotation data output component comprises a plot of rotation data as a function of time; and 
	a real-time torque data output component, wherein the real-time torque data output component comprises a plot of torque data as a function of time; wherein 
	the GUIs of both the first and second torque turn analyzers each further comprise a control input component, wherein an input to the control input component in a GUI of the first torque turn analyzer enables the accept and reject input components in the first torque turn analyzer and disables the accept and reject input components in the second torque turn analyzer.
Schultz teaches:
	(iii) generate a graphical user interface (GUI), the GUI comprising:  
	a rotation data output component, 
	a torque data output component, 
	an accept input component; 
	a reject input component (Schultz, col 21 line 19-22, many different GUIs may be displayed for user, (col 15 line 59-61, col 3 line 58-61, col 11 line 24-25), “any number of other fields and data that relate to a particular operation of torque applying devices” reads on rotation data and may be stored in the database contained in the storage device, therefore rotation data could be included in “the group” containing measurements that may be displayed and may be sent to storage device, (col 24 line 36-39, fig 26), GUI 2600 may include an “OK” button to accept input and a “Cancel” button to reject input); 
	a real-time rotation data output component, 
	a real-time torque data output component (Schultz, col 3 line 58-61, col 15 line 59-61, col 11 line 24-25, data is displayed “in real time”, “any number of other fields and data that relate to a particular operation of torque applying devices” reads on rotation data and may be stored in the database contained in the storage device, therefore rotation data could be included in “the group” containing measurements that may be displayed and may be sent to storage device).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus for making up a threaded connection as taught by Weiner by including the including the GUI with the rotation data, torque data, “OK” and “Cancel” on display as disclosed by Schultz in order to provide the expected results, for the benefit of making the system more visual and more “user friendly” (KSR).	
The Weiner/Skene/Schultz combination does not teach:
	the torque turn analyzer is a first torque turn analyzer and the system further comprises a second torque turn analyzer, wherein the second torque turn analyzer is in data communication with the torque turn server, wherein
	the rotation data output component comprises a plot of the rotation data as a function of turns; 
	the torque data output component comprises a plot of the torque data as a function of turns, 
	the real-time rotation data output component comprises a plot of rotation data as a function of time; and 
	the real-time torque data output component comprises a plot of torque data as a function of time; wherein 
	the GUIs of both the first and second torque turn analyzers each further comprise a control input component, wherein an input to the control input component in a GUI of the first torque turn analyzer enables the accept and reject input components in the first torque turn analyzer and disables the accept and reject input components in the second torque turn analyzer.
Cameron teaches:
	the rotation data output component comprises a plot of the rotation data as a function of turns,  
	the torque data output component comprises a plot of the torque data as a function of turns (Cameron, page 3, Report Content line 4, page 6,7), 
	the real-time rotation data output component comprises a plot of rotation data as a function of time; and  	the real-time torque data output component comprises a plot of torque data as a function of time (Cameron, Application Data, page 2 line 3-4, the data read from the roughneck reads on “real-time data” from which the reports are generated, page 3, Report Content, line 4).
	It would have been obvious for one of ordinary skill in the art before the effective filing data of the claimed invention to have modified the method and apparatus for making up a threaded connection as taught by Weiner by including the plot of real-time rotation data as a 
The Weiner/Skene/Schultz/Cameron combination does not teach:
 	the torque turn analyzer is a first torque turn analyzer and the system further comprises a second torque turn analyzer, wherein the second torque turn analyzer is in data communication with the torque turn server, wherein
	the GUIs of both the first and second torque turn analyzers each further comprise a control input component, wherein an input to the control input component in a GUI of the first torque turn analyzer enables the accept and reject input components in the first torque turn analyzer and disables the accept and reject input components in the second torque turn analyzer.
Flickinger teaches:
	the torque turn analyzer is a first torque turn analyzer and the system further comprises a second torque turn analyzer, wherein the second torque turn analyzer is in data communication with the torque turn server (Flickinger, fig 1, programmable controller reads on torque turn analyzer, many (box 1, 2, 3, 4) can be in the system and each communicates with the computer (35) which reads on the torque turn server), wherein
	the GUIs of both the first and second torque turn analyzers each further comprise a control input component (Flickinger, col 2 line 32-35, col 6 line 45-47, each “slave” unit has the same abilities as the master unit after the initial communication) , wherein 
	an input to the control input component in a GUI of the first torque turn analyzer enables the accept and reject input components in the first torque turn analyzer and disables the Flickinger, col 6 line 20-22, 26-29, master unit communicates with slave unit at the start up, initial communication may include enabling accept and reject components in the first unit and disabling accept and reject components in the second unit).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus for making up a threaded connection as taught by Weiner by including a second unit for analyzing the data in a master-slave configuration as taught by Flickinger for the benefit of redundancy in the system without conflict in communications.
Response to Arguments
Applicant’s arguments filed on 11/04/2020 have been fully considered but they are not fully persuasive.
	Regarding § Objections, page 9 of applicant’s remarks, applicant argues that changes made to FIG. 1 of the drawings overcomes the objection.  Based on the submitted replacement sheet for FIG 1, the objection is withdrawn.
	Regarding § Rejections, Rejections under 35 U.S.C. § 112, (page 9, ¶ 001-¶ 002) of applicant’s remarks, the 35 U.S.C. § 112(a) rejection has been withdrawn.
	Regarding the 35 U.S.C. § 112(b) rejections (page 10) of applicant’s remarks, applicant argues the changes made to claims 1-18 overcome the 112(b) rejections.  Examiner respectfully disagrees.  Based on the changes made to claims 2-7 and 9-18 the 112(b) rejections for claims 2-7 and 9-18 overcome the rejections and the 112(b) rejections to claims 2-7 and 9-18 have been withdrawn.  There have been changes made to claim 1, however the changes do not address the 112b rejections.
	Regarding ¶ Rejections under 35 U.S.C. ¶ 103, of applicant’s remarks, the Examiner wishes to acknowledge applicant’s argument.  Applicant argues that “Schultz does not teach or suggest a GUI comprising at least one of a torque at shoulder output component and a turns at shoulder output component” (page 10, ¶ 004 line 1-3).  Applicant also argues that “the purpose of the invention in Weiner is to predict the occurrence of a bad joint without waiting until the end of the joint makeup” (page 11 line 28-29) (emphasis added) and “the foregoing would be accomplished in Weiner before the shoulders of a joint are butted together (which is when the torque and turns at should(er) output components would occur)” (page 11, 31-33). Examiner respectfully disagrees.  Weiner discloses  “Still a further object is the provision of a method and apparatus of continuously monitoring the makeup of a threaded connection from the reference torque point to the end of a successful makeup” (col 2 line 31-35), and “The threaded turns and applied torque are continuously measured during the makeup” (col 1 line 56-60).  Therefore, if the turns and applied torque are measured continuously to the end of a successful makeup, the torque and shoulder output components would be measured as they occur “at the end of a joint makeup.”  Schultz discloses a user “may continue operating torque applying devices (102, 300, 400, 450) until they are notified that the target torque value has been reached and then they can uncouple torque applying devices (102, 300, 400, 450) from a particular joint (122) and reconnect to the next joint (122) in the tool or pip string” (col 24, line 22-28), implying the first joint has successfully reached the end of its makeup.  Additionally, Schultz discloses that the device recognizes when the “user is finished with the applying torque and measuring torque” (col 24, line 3-8), again implying the joint has successfully reached the end of its makeup.  Schultz discloses the GUI displays “several different torque measurements” including the “actual torque measurement of the torque applying devices (102, 300, 400, 450) during operation” (col 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Denise R Karavias whose telephone number is (469)295-9152.  The examiner can normally be reached on 7:00 - 3:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J. Toatley Jr. can be reached on 571-272-2059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/D.R.K./Examiner, Art Unit 2865   

/Gregory J Toatley Jr/Supervisory Patent Examiner, Art Unit 2800